DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
 
Status of Claims
	
	This action is in response to REMARKS filed 04/06/2021. Claims 1 - 20 of US Application No. 16/145,188, filed on 04/06/2021, are currently pending and have been examined. Claims 1-3, 5-18 and 20 have been amended. 

Response to Arguments
	Applicant’s arguments with respect to claims 1-20, under 35 U.S.C. §101, have been fully considered and are persuasive. Therefore, the previous rejections, under 35 U.S.C. §101, have been withdrawn.



	Applicant’s argues that the combination of Kohn-Rich and Shojaeipour does not teach the amended claims, namely:

“…determining an obstacle density of the workspace and using the determined obstacle density to determine a size of the cells within the workspace. In addition, Shojaeipour, does not appear to disclose determining a grid resolution of the local search area (e.g., step sizes of the collision free trajectory within the local search area) based on the obstacle density of the workspace.” 

	However, these arguments are not directed towards the current mapping and are therefore moot. Thus, they will not be addressed. 

	Applicant’s arguments with respect to the Advisory Action (PTOL-303, 03/12/2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Applicant’s arguments with respect to adaptive cell decomposition have been fully considered, but are not persuasive. 



 “…Abbadi appears to disclose determining obstacle-free areas and building a graph of adjacency for the obstacle-free areas and assigning different weights to the edges of the cells of the obstacle-free areas based on the sizes of the cells to direct a vehicle through the obstacle-free areas and not determining a size of each cell in the workspace.” Examiner disagrees.

	Abbadi discusses that quad-tree decomposition recursively subdivides each cell until one of the following scenarios occurs: 1) each cell lies completely either in a free space or in the C-obstacle region. 2) Or, an arbitrary limit resolution is reached. Once a cell fulfills one of these criteria, it stops decomposing. (See at least pg. 3) 

	This means that the cell size is determined based on the density of the obstacles in the search area. If the cell is not completely filled by the obstacle, i.e., it has a lower density, then the cell divides in 4 again. Therefore, if the density of an obstacle in a cell is smaller the size of the cell is also smaller. However, if the density of the obstacle is larger then the cell size is larger. Further, there may be a limit set to the minimal size of the cell which is based on a desired resolution. 
 
	While the Examiner still believes that the quad-tree decomposition as explained by Abbadi addresses the amended claim language a new rejection is provided below, Kohn-Rich in view of Swingler, to clarify the Examiner’s understanding of the quad-tree algorithm as it is applied to robotic trajectory planning.

Claim Objections
	Claim 14 is objected to because of the following informalities:

	Claim 14 recites in part: “…position to each local target position…” Examiner believes this claim should read instead --position to the local target position-- 

	Claim 17 recites in part: “…center search grid cell…” Examiner believes this claim should read --center cell-- 

Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

12 recites the limitation "…update search grid cell data…" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 16 recites the limitation "…search grid cell data…" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.

	It is unclear from the claims whether the search grid cell data is referring to data of the cells, as presented in claim 1, or another type of cell with another type of data. For the purposes of this examination the term “search grid cell data” will be interpreted as “cell data”. Appropriate clarification is required.  

	
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 

“…a cropping module configured to carry out the determination…” in claim 8.
“…a search grid module configured to carry out iteratively the determination…” in claim 12.
“…parameterized trajectory generator is configured to…” in claim 15
“…a path generation module configured to receive…” in claim 16.
“…a search grid module configured to…”; “…cropping module configured to create… “…trajectory modules configured to calculate…”; “…the grid module is further configured…”; “…a path generation module configured to generate…” in claim 17.
 “…grid module further configured…to select…” in claim 18.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1 - 3, 5 - 14, 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn-Rich (US 2016/0210863 A1, “Kohn-Rich”) in view of Swingler (A Cell Decomposition Approach to Robotic Trajectory Planning via Disjunctive Programming, “Swingler”). 

	Regarding claim 1 and 20, Kohn-Rich discloses autonomous nap-of-the-earth flight path planning for manned and unmanned rotorcraft and teaches:

a processor configured to generate a collision free path of travel for an autonomous vehicle (system 2200 contains processors 2210 that processes information from flight planning and control module 2230. Flight planning and control module 2230 is configured to determine the flight planning and control operations of the aircraft, i.e., generate a collision free path of travel- See at least ¶ [0079], [0127] and Fig. 22) from a global start position to a global target position (the path planning process may be divided into two stages. The first stage includes a global path computation from the take-off position, i.e., a global start position, to a target position, i.e., a global target position - See at least ¶  based on input data representing the global start position, the global target position, and a global obstacle map, (global optimal trajectory is computed using sensor mapping of the environment, i.e., input data. The sensors include GPS information, i.e., information representing global start/target positions. Additionally, coarse terrain data, i.e., global obstacle map, is available for global path generation - See at least ¶ [0062], [0075], [0089] Fig. 2 and Fig. 4) 

wherein the generation of the collision free path of travel comprises: defining a global search area encompassing at least the global start position and the global target position and that includes a plurality of positions; (the global search area contains the global start position and the global target position - See at least ¶ [0075] - [0078] and Fig. 4 Start/Target; the entire path contains multiple positions between the start and the target position - See at least Fig. 4 #410-414) 

determining a set of collision free trajectories by iteration, (path determination may be performed using a Dijkstra path planning algorithm, i.e., an iterative algorithm - See at least ¶ [0090] - [0098]) the set of collision free trajectories connecting the global start position to the global target position via a local target position, (the global start to the global target positions are connected via a series of local paths that are recalculated while in flight. These paths consist of local start points and local target points - See at least ¶ [0062], [0075] - [0078], and Fig. 4 )

each iteration comprising: determining a local search area within the global search area, wherein the local search area includes a plurality of cells; (the running grid, i.e., a local search area within the global search area, is typically centered on the present position of the vehicle, and may be of a size equal to twice the maximum range of the sensor suite - See at least ¶ [0075] - [0078] and Fig. 4; each running grid consists of multiple terrain cells, i.e., a plurality of cells - See at least ¶ [0076])

determining, from the global obstacle map, a local obstacle map associated with the local search area; (the coarse terrain data, i.e., the global obstacle map, may be updated during flight when the running grid data determines newly discovered obstacles, i.e., a local obstacle map - See at least ¶ [0075] - [0078] and Fig. 4)

defining a local start position and a local target position within the local search area; (the running grid contains local start and local target positions within its boundaries, i.e., within the local search area - See at least ¶ [0075] - [0078] and Fig. 4)

and calculating, in the local search area, a collision free trajectory from the local start position to the respective local target position considering the plurality of cells and local obstacle map and; (based on detected local obstacles, i.e., local obstacle map, within the running grid, i.e., 

causing the autonomous vehicle to operate according to the determined set of collision free trajectories from the global start position to the global target position. (the path information, i.e., global start and target positions, may be provided to an autopilot of a rotorcraft to implement flight along the path at the determined trajectory and speeds, i.e., a collision free trajectory - See at least ¶ [0060] and Fig. 21)

	Kohn-Rich teaches that the search area includes a plurality of cells and that the cells may be any size desired. Kohn-Rich does not explicitly teach determining an obstacle density of each portion associated with the local search area based on the local obstacle map; determining a size of each cell of the plurality of cells based on the obstacle density of each portion associated with the local search area. However, Swingler discloses a cell decomposition approach to robotic trajectory planning via disjunctive programming and teaches:

determining an obstacle density of each portion associated with the local search area based on the local obstacle map; (the quad tree algorithm works by recursively dividing the workspace into cells and labeling those cells as FULL, EMPTY, or MIXED. A cell is characterized as FULL if its interior is completely contained in a C-obstacle, as EMPTY if its interior 

determining a size of each cell of the plurality of cells based on the obstacle density of each portion associated with the local search area; (the technique begins by dividing the workspace into four quadrants, which are then labeled. If a cell is FULL the algorithm does nothing. Cells labeled EMPTY are added to the set of void cells. If a cell is MIXED, it is divided into four equally sized quadrants, which are then labeled and stored, ignored, or divided accordingly. The quadtree decomposition recursively divides MIXED cells until a minimum cell size, or resolution, is reached, i.e., the size of the cell is determined based on the obstacle density - See at least pg. 28 §5.1 Quadtree Decomposition)

	In summary, Kohn-Rich teaches a search area including a plurality of cells that may be any desired size. Kohn-Rich does not explicitly teach that the cell size is based on a corresponding obstacle density. However, Swingler discloses a cell decomposition approach to robotic trajectory planning via disjunctive programming and teaches an algorithm which determines the density of the cells within the search area and adjusts the cells size via recursive decomposition until a desired resolution is reached.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous nap-of-the-earth flight path planning for manned and unmanned rotorcraft of Kohn-Rich to provide for the quadtree decomposition algorithm, as taught in 

	Regarding claim 2, Kohn-Rich further teaches:

wherein the calculation of the respective collision free trajectory is based on a parameter that represents an ability and/or a limitation of movement of the autonomous vehicle. (geometric smoothing is applied to a basis line representing a generated path. The geometric smoothing is used to generate a smooth three-dimensional trajectory that the rotorcraft can realistically follow, .e.g., a maximum possible speed profile over the path - See at least ¶ [0078]; additionally, once horizontal and vertical paths have been generated, maximum speed limits, i.e., limitation of movement of the vehicle, can be determined for each arc and line in the horizontal and vertical planes - See at least ¶ [0111].)

	Regarding claim 3, Kohn-Rich further teaches:

wherein the local start position and the local target position is determined based on a search grid and wherein a route of the respective collision free trajectory is not limited to grid nodes of the search grid. (a polygonal basis line, i.e., the basis for a lateral path, connects the centers, i.e., not limited to grid nodes, of the eight-connected grid cells along the determined shortest path ¶ [0098] and Fig. 6)

	Regarding claim 5, Kohn-Rich further teaches:

further comprising: a memory, wherein the processor is configured to store the local obstacle map in the one or more memory, (system 2200 includes memory 2215 for storing information and instructions to be executed by processor(s) 2210, as well as storing the height and weights of the terrain database - See at least ¶ [0127]) the local obstacle map comprising a plurality of obstacle grid cells and an obstacle associated with the plurality of obstacle grid cells. (the running grid contains multiple terrain cells, i.e., obstacle grid cells, which contain a height and confidence level for objects detected within the running grid, i.e., local obstacle map - See at least ¶ [0063] - [0065], [0075] - [0077])

	Regarding claim 6, Kohn-Rich further teaches:
	
wherein the obstacle is represented by an entry in a linked list associated with a respective obstacle grid cell of the plurality of obstacle grid cells. (at each computation cycle, the information from the whole sensor suite is merged and incorporated into the terrain database. As such, no information is lost. The height and "confidence values", i.e., an entry representing obstacles, of each terrain cell, assigned as a function of sensor updates, may be updated, and pointer links may be merged/built accordingly - See at least ¶ [0077])

	Regarding claim 7, Kohn-Rich further teaches:

wherein the processor is configured to generate the local obstacle map by mapping the obstacle from the global obstacle map based on its position to the respective obstacle grid cells of the local obstacle map; and (the onboard database is initialized with available coarse terrain mapping, i.e., a global obstacle map. During flight at each computation cycle the information from the sensor suite, i.e., local obstacle maps, is merged and incorporated into the terrain database such that no information is lost. The height and confidence values of each scanned terrain cell are updated, and point links are merged or built accordingly so that new data does not require extra memory - See at least ¶ [0068], [0076] - [0077], and [0114])

wherein the processor is configured to maintain the generated local obstacle map in the memory until the respective iteration is finished. (the sensor information, i.e., local obstacle map, is stored in the database via database updater 216. The database update is performed periodically as part of the real-time processing loop of closed loop approach to NOE path planning 200 - See at least ¶ [0069]; the period for update is later defined as at each computation cycle, i.e., each iteration - See at least ¶ [0076] - [0077])

	Regarding claim 8, Kohn-Rich further teaches:

wherein the processor comprises a cropping module configured to carry out the determination of the local obstacle map based on the global obstacle map for each of the respective local search areas. (the objects detected, i.e., local object map, in the running grid, i.e., local search area, are based on the range of the sensor suite. As an example the running grid size is a square area of the global map equal to two times the maximum range of the sensor suite - See at least ¶ [0075] - [0076], [0114], and Fig. 4)

	Regarding claim 9, Kohn-Rich further teaches:

wherein the processor is configured to divide the global search area into cells; (for path planning, i.e., global and local, the terrain database stores data pertaining to the nodes of a regular grid, i.e., cells, covering a rectangular portion of the terrain - See at least ¶ [0010], [0018] - [0019], [0073] and Fig. 3; this terrain data is used in global path planning, i.e., the global space is divided into a regular grid - See at least [0075] )

and wherein the determination of the local search area comprises selecting a subset of the cells of the global search area, the subset comprising a center cell and adjacent cells surrounding the center cell; and (the path generation process finds the shortest path through the eight-connected cells, i.e., a center cell and 8 adjacent cells, from a local start to a local goal using a Dijkstra algorithm - See at least ¶ [0035] and [0078])

wherein, for each iteration, the center cell is selected from the cells of the global search area based on at least one cost function. (the processor is configured to determine a basis line through points at centers of 8 connected cells on a modified Dijkstra shortest path through a grid graph from a start point to an endpoint - See at least ¶ [0031] and [0035])

	Regarding claim 10, Kohn-Rich further teaches:

wherein the definition of the local target position comprises determining a centroid in each of the adjacent cells. (the processor is configured to determine a basis line through points at the centers, i.e., centroid, of 8 connected cells, i.e., adjacent cells - See at least ¶ [0031] and Fig. 6)

	Regarding claim 11, Kohn-Rich further teaches:

wherein the definition of the local start position comprises selecting the global start position at the beginning of the iteration or selecting a respective local target position of a cell defined in a previous iteration. (the initial starting point of the method is a global starting point - See at least Fig. 4)

	Regarding claim 12, Kohn-Rich further teaches:

wherein the processor comprises a search grid module configured to carry out iteratively the determination of the local search area and to update search grid cell data stored in a memory. (at each computation cycle, the height and confidence values of each terrain cell may be updated so that no extra memory is required - See at least ¶ [0077])

	Regarding claim 13, Kohn-Rich further teaches:

wherein the search grid cell data comprises trajectory data obtained from the determination of the collision free trajectory from the local start position to the local target position and/or cost data representing a cost value associated with cells corresponding to the local target position. (the path, i.e., trajectory data, is determined in-flight by identifying previously unidentified obstacles and recomputing a new path from a local start point to a local target point - See at least ¶ [0075] - [0078] and Fig. 4 #410, 412, and 414)

	Regarding claim 14, Kohn-Rich further teaches:

wherein the determination of the collision free trajectory from the local start position to each local target position comprises selecting a collision free trajectory from a set of collision free trajectories generated by a parameterized trajectory generator, (path generation between the local start and the target is performed with a Dijkstra algorithm - See wherein the selection of the respective collision free trajectory is based on a predefined parameter. (the selection in the Dijkstra algorithm is based on a distance parameter, i.e., the shortest distance between the two points - See at least ¶ [0078])

	Regarding claim 17, Kohn-Rich further teaches:

 divide the global search area into grid cells (for path planning, i.e., global and local, the terrain database stores data pertaining to the nodes of a regular grid, i.e., grid cells, covering a rectangular portion of the terrain - See at least ¶ [0010], [0018] - [0019], [0073] and Fig. 3; this terrain data is used in global path planning, i.e., the global space is divided into a regular grid - See at least [0075] ) based on a start position and a desired target position, (the global search area contains the global start position and the global target position - See at least ¶ [0075] - [0078] and Fig. 4 Start/Target)  

iteratively create local search areas, each of the local search areas being associated with a subset of the grid cells, the subset of grid cells including a center search grid cell and adjacent grid cells surrounding the center search grid cell, (the path generation process finds the shortest path through the eight-connected grid cells, i.e., a center cell and 8 adjacent cells, graph from a local start to a goal using a Dijkstra algorithm - See at least ¶[0035]  wherein a current search position is associated with the center search grid cell and wherein respective local target positions are associated with the adjacent grid cells; (the processor is configured to determine a basis line through points at the centers, i.e., centroid, of 8 connected cells, i.e., adjacent search grid cells - See at least ¶ [0031] and Fig. 6)

a cropping module configured to create a local obstacle map for each of the local search areas based on the global obstacle map; (the onboard database is initialized with available coarse terrain mapping, i.e., a global obstacle map. During flight at each computation cycle the information from the sensor suite, i.e., local obstacle maps, is merged and incorporated into the terrain database such that no information is lost. The height and confidence values of each scanned terrain cell are updated, and point links are merged or built accordingly so that new data does not require extra memory - See at least ¶ [0068], [0076] - [0077], and [0114])

a trajectory module configured to calculate, for each of the respective local target positions a collision free trajectory between a corresponding current search position and the respective local target position based on a corresponding local obstacle map, (the processor uses a Dijkstra algorithm to determine collision free shortest paths from a local starting point to a local target point within the running grid, i.e., between the current search position and a local target position. The path is generated using 

wherein the grid module is further configured, for each of the respective local target positions, to update the current search position for the next iteration when the local target position deviates from the desired target position; and (when a local navigation path has to be recomputed, the weights of the terrain cells inside the running grid are updated - See at least ¶ [0076] - [0078]; and Fig. 4 additionally, in the worst case scenario, where an extremely large obstacle is detected on the path and running grid path recomputations fail, the running grid may be enlarged successively until a new path is found. The resulting path may not be globally optimal, but it is likely the best possible solution given the in-flight recomputation constraints - See at least ¶ [0089] and Fig. 4)

a path generation module configured to: generate a collision free path of travel for the autonomous vehicle from the start position to the desired target position based on a set of selected collision free trajectories when the iteration is finished; and (local paths are chosen via a Dijkstra algorithm, i.e., based on a set of selected collision free trajectories when the iteration is finished  See at least ¶ [0078]; the paths are generated from a start position to a local target position - See at least ¶ [0075] - [0079] and Fig. 4)

cause the autonomous vehicle to operate according to the collision free path of travel from the start position to the desired target position. (the path information, i.e., global start and target positions, may be provided to an autopilot of a rotorcraft to implement flight along the path at the determined trajectory and speeds, i.e., a collision free trajectory - See at least ¶ [0060] and Fig. 21)
	
	Kohn-Rich does not explicitly teach, but Swingler further teaches: 

determine an obstacle density of a plurality of portions of a global search area based on a global obstacle map associated therewith; (the quad tree algorithm works by recursively dividing the workspace into cells and labeling those cells as FULL, EMPTY, or MIXED. A cell is characterized as FULL if its interior is completely contained in a C-obstacle, as EMPTY if its interior intersects no C-obstacles, and as MIXED otherwise, i.e., determines the obstacle density of the cell - See at least pg. 28, §5.1 Quadtree Decomposition)

wherein a size of each of the grid cells is based on the obstacle density of a corresponding portion, (the technique begins by dividing the workspace into four quadrants, which are then labeled. If a cell is FULL the algorithm does nothing. Cells labeled EMPTY are added to the set of void cells. If a cell is MIXED, it is divided into four equally sized quadrants, which are then labeled and stored, ignored, or divided accordingly. The quadtree decomposition recursively divides MIXED cells until a minimum cell size, or resolution, is 


	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous nap-of-the-earth flight path planning for manned and unmanned rotorcraft of Kohn-Rich to provide for the quadtree decomposition algorithm, as taught in Swingler, because cell decomposition is a well established class of solution methods for robotic path planning in obstacle populated environments (At Swingler pg.27)	


	Regarding claim 18, Kohn-Rich further teaches:

wherein the grid module is further configured, for each of the respective local target positions, to select a collision free trajectory from a set of collision free trajectories generated by the trajectory generator, (path generation between the local start and the target is performed with a Dijkstra algorithm - See at least ¶ [0078]; the Dijkstra algorithm generates multiple viable paths, i.e., collision free, and then selects the shortest path, i.e., a distance parameterized trajectory generation algorithm, from the generated paths) wherein the selection of the respective collision free trajectory is based on a predefined parameter. (the selection in the Dijkstra algorithm 

	Regarding claim 19, Kohn-Rich further teaches:

wherein the autonomous vehicle is at least one of an unmanned aerial vehicle, an unmanned ground vehicle, an unmanned underwater vehicle, an unmanned space vehicle, and/or an unmanned vessel. (the vehicle of the invention may be an unmanned rotor vehicle, e.g., helicopter - See at least ¶ [0059])

	Regarding claim 20,

defining a global search area encompassing at least a global start position and a global target position and that includes a plurality of portions; (the global search area contains the global start position and the global target position - See at least ¶ [0075] - [0078] and Fig. 4 Start/Target; the entire path contains multiple positions between the start and the target position - See at least Fig. 4 #410-414)

determining a set of collision free trajectories by iteration, (path determination may be performed using a Dijkstra path planning algorithm, i.e., an iterative algorithm - See at least ¶ [0090] - [0098]) the set of collision free trajectories connecting the global start position to the global target position via a local target position, each iteration comprising: (the global start to the global target positions are connected via a series of local paths that are recalculated while in flight. These paths consist of local start points and local target points - See at least ¶ [0062], [0075] - [0078], and Fig. 4 )

determining a local search area within the global search area, wherein the local search area includes a plurality of cells; (the running grid, i.e., a local search area within the global search area, is typically centered on the present position of the vehicle, and may be of a size equal to twice the maximum range of the sensor suite - See at least ¶ [0075] - [0078] and Fig. 4; each running grid consists of multiple terrain cells, i.e., a plurality of cells - See at least ¶ [0076])

determining, from the global obstacle map, a local obstacle map associated with the local search area; (the coarse terrain data, i.e., the global obstacle map, may be updated during flight when the running grid data determines newly discovered obstacles, i.e., a local obstacle map - See at least ¶ [0075] - [0078] and Fig. 4)

defining a local start position and a  local target position within the local search area; and (the running grid contains local start and local target positions within its boundaries, i.e., within the local search area - See at least ¶ [0075] - [0078] and Fig. 4)

calculating, in the local search area, a collision free trajectory for the autonomous vehicle from the local start position to the local target position considering the plurality of cells and the local obstacle map; and (based on detected local obstacles, i.e., local obstacle map, within the running grid, i.e., local search area with a plurality of cells, a safe navigation path is determined between the local start and local target - See at least ¶ [0076] - [0078] and Fig. 4)

causing the autonomous vehicle to operate according to the determined set of collision free trajectories from the global start position to the respective global target position. (the path information, i.e., global start and target positions, may be provided to an autopilot of a rotorcraft to implement flight along the path at the determined trajectory and speeds, i.e., a collision free trajectory - See at least ¶ [0060] and Fig. 21)

	Kohn-Rich does not explicitly teach, but Swingler further teaches: 

determining an obstacle density of each portion associated with the local search area based on the local obstacle map; (the quad tree algorithm works by recursively dividing the workspace into cells and labeling those cells as FULL, EMPTY, or MIXED. A cell is characterized as FULL if its interior is completely contained in a C-obstacle, as EMPTY if its interior intersects no C-obstacles, and as MIXED otherwise, i.e., determines the obstacle density of the cell - See at least pg. 28, §5.1 Quadtree Decomposition)

determining a grid resolution of the local search area based on the obstacle density of each portion associated with the local search area, the grid resolution defining a size of each cell of the plurality of cells; (approximate cell decompositions are resolution complete, as completeness is approached when the cells become infinitely small - See at least pg.4; because cell decomposition is resolution complete, if a minimum resolution is not enforced the cell size will be reduced until the entire cell is taken up by the obstacle. Therefore, the size of the cell is determined by the density of the obstacle)

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous nap-of-the-earth flight path planning for manned and unmanned rotorcraft of Kohn-Rich to provide for the quadtree decomposition algorithm, as taught in Swingler, because cell decomposition is a well established class of solution methods for robotic path planning in obstacle populated environments (At Swingler pg.27)	

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn-Rich in view of Swingler, as applied to claim 1, and in further view of Seok et al. (Integrated Path Planning for a Partially Unknown Outdoor Environment, “Seok”).

	Regarding claim 4, Kohn-Rich discloses calculating a collision free trajectory. Kohn-Rich does not explicitly teach the calculation of the respective collision free 

wherein the calculation of the respective collision free trajectory is sampling-based. (sampling-based path planning has proven to be an effective framework that is suitable for large class of problems in domains such as robotics. These techniques handle complex problems in high-dimensional spaces and aim to find out collision-free solutions - See at least pg. 644 Section II (B.) and pg. 645 Col. 1, bullet iii)

	In summary, Kohn-Rich discloses calculating a collision free trajectory using a modified Dijkstra algorithm. Kohn-Rich does not explicitly teach calculating of the respective collision free trajectory is sampling-based. However, Seok discloses an integrated path planning for a partially unknown outdoor environment and teaches that sampling-based path planning is well known in the art. 

	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified the autonomous nap-of-the-earth flight path planning for manned and unmanned rotorcraft of Kohn-Rich and Swingler to provide for the sampling-based path planning, as taught in Seok, as an effective framework to handle complex problems in high-dimensional spaces. (Seok pg. 644)	

15 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn-Rich in view of Swingler, as applied to claim 1, and in further view of Bao et al. (US 2019/0339703 Al, “Bao”).

	Regarding claim 15, Kohn-Rich further teaches:

 [] and the local obstacle map from the cropping module, (the terrain database is updated to reflect obstacles discovered by the sensor suite during flight, i.e., a local obstacle map - See at least ¶ [0076] - [0077] and Fig. 4) generate path points along a trajectory connecting the local start position to the respective local target position, (the processor uses a modified Dijkstra algorithm to generate a path from the local start to the local goal, i.e., points on a nominal global path - See at least ¶ [0078] and Fig. 4) and check each of the path points for a collision with the obstacle based on the local obstacle map. (the height and confidence values of each terrain cell, assigned as a function of sensor updates scanned, may be updated, and pointer links may be merged or built accordingly. As such the system “remembers” obstacles that have already been detected and always finds a safe, i.e., collision free, navigation path - See at least ¶ [0077], [0088]; the path is generated by a Dijkstra algorithm, i.e., an algorithm that searches a grid or a graph and determines an obstacle free shortest path between a start point and target end point)

	Kohn-Rich discloses a computer system with a GPS sensor, i.e., the ability to receive locational coordinates, and teaches using a local start position and a local target position to determine a shortest path between the two positions. Kohn-Rich does not explicitly disclose receiving a local start position and a local target position. However, Bao discloses a path planning method and apparatus and teaches:

wherein the parameterized trajectory generator is configured to receive the local start position and the respective local target position from the search grid module [] (path planning unit 530 receives start locations and target locations from second obtaining unit 520 - See at least ¶ [0183] and Fig.10)

	In summary, Kohn-Rich discloses the ability to receive positional data, through GPS technology, and to navigate from a start location to a target location, i.e., an unmanned aircraft with autopilot. Additionally, Kohn-Rich discloses utilizing a start location and a target location with a Dijkstra algorithm to plan paths from the two points. Kohn-Rich does not explicitly disclose receiving the local start position and the respective local target position from a processor. However, Bao discloses a path planning method and apparatus for unmanned vehicles, including unmanned air vehicles, and teaches a path planning unit obtaining a start and target location from a second obtaining unit.

	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified the autonomous nap-of-the-earth 	

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kohn-Rich in view of Swingler, as applied to claim 1, and in further view of Lappe et al. (US 2008/0046173 A1, “Lappe”).

	Regarding claim 16, Kohn-Rich further discloses

wherein the processor comprises a path generation module configured to receive the search grid cell data and [] (the database is populated, i.e., receives, coarse terrain data, i.e., grid cell data - See at least ¶ [0068] and [0075]), to 48[P 72155 US]generate the collision free path of travel from the global start position to the global target position based on the search grid cell data. (the database information is used to generate a collision free path from a global start to a global target - See at least ¶ [0075] and Fig. 4)

	Kohn-Rich discloses the use of a status flag, i.e., a signal, which provides a confidence of the height data in the terrain cell. Kohn-Rich does not explicitly disclose generating the collision free path of travel the signal is output. However, Lappe discloses a method and system for coordinating the routes of a plurality of navigation devices and teaches: 

[] when a confirmation signal is output, (the method further comprises transmitting a confirmation signal by the navigation device to acknowledge data communication with a different navigation device. The data may include positional data and identification data - See at least ¶ [0011] - [0012] and Fig. 2 ;) to 48[P 72155 US]generate the collision free path of travel from the [current] position to the [] target position based on the [received] data. (after a confirmation signal is received the navigation device calculates a new route based on the received positional data - See at least [0067] and Fig. 2)

	In summary, Kohn-Rich discloses using a flag signal to indicate the confidence values of the height data in the terrain cells. Kohn-Rich does not explicitly discloses generating the path based off of the generation of this flag signal. However, Lappe discloses a method and systems for coordinating the routes of a plurality of navigation devices and teaches that in response to a first navigation device receiving a confirmation signal containing positional data of a second navigation device, the first navigation device generates a route of travel. 

	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified the autonomous nap-of-the-earth flight path planning for manned and unmanned rotorcraft of Kohn-Rich and Swingler to provide for the confirmation signal, as taught in Lappe, to accomplish reliable data transfer. (Lappe at ¶ [0012])	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662